Title: To Thomas Jefferson from Blan, 14 September 1788
From: Blan, M.
To: Jefferson, Thomas


          
            
              Monsieur
            
            Che philidorts bijoutier rue MaCon N 18 faubou St. Germin a Paris Le 14 7bre 1788.
          
          Jei ut lhoneur de me presenter à votre hotel Le 21 du moi dergné pour avoir selui de vous entretenir, Monsieur, dun objet qui et fait pour interreser les eta uni. En juillet 85. jave ut lhoneur de vous presenter des Essé d’un plan de travail quia reuni par un nouvel essé le sufrage des Conneseur, et quil poure meriter le votre lorsque vous En Conetre le produits. Pour Cet Efaits je vous prie, Monsieur, de Mhonnorer dune reponce, et mindiquer leure  et le jour que vous pourie macorder une audience a votre hotel.
          Jei lhoneur detre avey respec Monsieur Votre treunble Etre obeisen servite[ur]
          
            
              Blan
            
          
        